DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.

Priority
 	This application discloses and claims only subject matter disclosed in prior application no 13/212,588 (US Patent 9,041,353), filed 08/19/2011, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

 Allowable Subject Matter
 	Claims 1-20 are allowed.

 	Regarding claim 1, the prior art fails to teach or suggest further inclusion of wherein the charge phase circuit comprises a first sensing device, the first sensing device comprising: a first sensing resistor having a positive temperature coefficient; and a second sensing resistor having a negative temperature coefficient, the second sensing resistor connected in series with the first sensing resistor.
 	Regarding claim 8, the prior art fails to teach or suggest further inclusion of a method comprising: wherein the charge phase circuit comprises the current mirror device, a first resistor and a first transistor connected in series, and a first amplifier, the first amplifier having an output connected to a gate of the first transistor and two inputs connected to the battery and a common node of the current mirror device and the first resistor respectively.
 	Regarding claim 15, the prior art fails to teach or suggest further inclusion of a method comprising: a current mirror device and a protection device shared by the charge phase circuit and the battery phase circuit, wherein a first terminal of the current mirror device is connected to a first terminal of the protection device through a fifth switch and a second terminal of the current mirror device is connected to a second terminal of the protection device through a sixth switch, wherein the protection device comprises a pair of back-to-back transistors connected in series.
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        03/13/2021